DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation in part of Application No. 16/227,440 filed on December 20, 2018, now abandoned, which claims priority from U.S. Provisional Application No. 62/609,048, filed on December 21, 2017. 

Response to Amendment
	Applicant’s amendment filed on March 4, 2022 amending claims 1 and 21, canceling claims 2, 3, 5, 7, 9, 10, 12-16, 18 and 19 and adding new claims 22-31 has been entered.  Claims 1, 4, 6, 8, 11, 17 and 20-31 are currently pending and presented for examination.

Response to Arguments
Due to Applicant’s amendment to claim 1, the previous rejection under 35 USC 103 is hereby withdrawn. Thus claims 1, 4, 6, 8, 11, 17, 20 and 21 are free of the art and allowable for the following reasons:
Based on the state of the art prior to the effective filing date of the instant application, it is clear that it was well-known in the art that administration of pemafibrate 
However, new clams 22, 23, and 29-31 necessitate new rejections as detailed below.  In addition, the previous objection to the specification is hereby maintained and reproduced below as Applicant has not corrected the errors or provided any arguments for traversal.  Accordingly, this action is final.

Specification Objection
The disclosure is objected to because of the following informalities: Tables 1, 2 and 3 on pages 37-39 of the instant specification are unclear and illegible.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 30 and 31 of the instant application claim a method of treating dyslipidemia in a renally impaired adult patient and a non-renally impaired adult patient 
These claims are indefinite because a patient cannot be both non-renally impaired and renally impaired.  Thus, it appears that the claims are drawn to the treatment of either a renally impaired patient or a non-renally impaired.  The claims should recite the patient population as a list of alternatives such as “treatment of a patient selected from the group consisting of renally-impaired or non-renally impaired” or “wherein the patient is renally impaired or non-renally impaired.”  Thus, the claims are rejected as being indefinite.  See MPEP 2173.05(h)
For the sake of compact prosecution, the claims are being interpreted as a method of treating dyslipidemia comprising administering to a patient 0.4 mg/day of pemafibrate or a pharmaceutically acceptable salt thereof, wherein the patient is renally impaired or non-renally impaired, and examined herewith.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 30 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kastelein et al. (2015, European Heart Journal, 36 Abstract Supplement, 1048, P5983 Provided on IDS dated December 10, 2020).
Claims 30 and 31 of the instant application claim a method of treating dyslipidemia comprising administering to a patient 0.4 mg/day of pemafibrate or a pharmaceutically acceptable salt thereof, wherein the patient is renally impaired or non-renally impaired.
Kastelein et al. teaches that patients treated with statins, particularly those with elevated triglyceride levels and reduced HDL-C levels, are still at risk for cardiovascular disease (CVD) even when LDL-C levels are controlled (background).  Kastelein et al. teaches combining statins with the selective PPAR modulator, K-877 (pemafibrate) in patients whose LDL-C levels are adequately controlled with statins (title, background and purpose).
Kastelein et al. teaches that the patients treated were taking atorvastatin, rosuvastatin, or simvastatin with significant residual dyslipidemia having TG levels from 175-500 mg/dL (1.9-5.7 mmol/L) and HDL-C levels of 50 mg/dL (1.3 mmol/L) or less in men and 55 mg/dL (1.4 mmol/L) or less in women (methods).  The patients were treated with 0.2 mg of pemafibrate twice a day (results).  Pemafibrate significantly reduced TG levels, non-HDL-C levels, remnant cholesterol (atherogenic lipoproteins VLDL and LDL) and apo CIII, and significantly increased HDL-C levels.  
Kastelein et al. further teaches that overall, the median TG level was high (245.3 mg/dL) and mean levels of HDL-C were low (39.2 mg/dL) and mean levels of LDL-C 
Thus claims 30 and 31 are anticipated since Kastelein et al. specifically teaches a method for treating dyslipidemia comprising the administration of 0.4 mg per day administered as 0.2 mg twice a day of pemafibrate.  Since the patient of Kastelein et al. must be one of renally impaired or non-renally impaired the claims are anticipated.

Claims 30 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishibashi et al. (February 26, 2016, Atherosclerosis, Volume 249, pages 36-43 Provided on IDS 6/28/2021).
Claims 30 and 31 of the instant application claim a method of treating dyslipidemia comprising administering to a patient 0.4 mg/day of pemafibrate or a pharmaceutically acceptable salt thereof, wherein the patient is renally impaired or non-renally impaired.
Ishibashi et al. teaches the administration of K-877 (pemafibrate), a novel selective peroxisome proliferator-activated receptor  (PPAR) modulator for the treatment of patients with dyslipidemia having high triglyceride and low high-density lipoprotein cholesterol (HDL-C) levels (abstract).  Ishibashi et al. teaches that men and postmenopausal women aged 20-74 years who had a history of documented dyslipidemia and plasma TG of 200 mg/dL or higher as well as HDL-C of less than 50 mg/dL in men or 55 mg/dL in women were treated (page 37).  Ishibashi et al. further teaches that subjects with mild or more severe renal disorder were excluded from the 
Ishibashi et al. specifically teaches administration of 0.2 mg twice daily (abstract and page 37).  Ishibashi et al. further teaches that the patients treated have moderate hypertriglyceridemia, with elevated levels of LDL-C and non-HDL-C, and decreased levels of HDL-C (Table 1 page 38).  Ishibashi et al. specifically demonstrates that K-877 decreases triglyceride levels and increases HDL-C levels in the patients treated (Figure 1 page 39).  
Thus Ishibashi et al. specifically teaches a method for treating dyslipidemia in non-renally impaired patients comprising the administration of 0.2 mg twice daily of pemafibrate and thus the cited claims of the instant application are anticipated.  

Claims 22, 23 and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al. (Atherosclerosis, Vol. 261, pages 144-152, March 24, 2017 Provided on IDS dated June 28, 2021).
Claims 22, 23 and 29 of the instant application claim a method of treating atherogenic dyslipidemia in a renally impaired dyslipidemic patient having an estimated glomerular filtration rate (eGFR) of less than 90 mL/min/1.73 m2 comprising administering to the patient about 0.4 mg/day of pemafibrate or a pharmaceutically acceptable salt thereof.
Claims 30 and 31 of the instant application claim a method of treating dyslipidemia comprising administering to a patient 0.4 mg/day of pemafibrate or a 
Arai et al. teaches the treatment of dyslipidemic patients under statin administration and having increased triglyceride levels comprising the administration of pemafibrate at a dosage of 0.2 mg twice per day for a total of 0.4 mg/day (page 145).  Arai et al. teaches that the patients treated had residual dyslipidemia with a mean fasting TG ranging from 347 to 382 mg/dL or 325 to 333 mg/dL (pages 145 and 146).  Arai et al. further teaches that the patients treated have a baseline HDL-C of 1.2 ± 0.3 mmol/L which is between about 34.8 and 58 mg/dL (Table 1 page 146).  Arai et al. teaches that TG levels were significantly reduced by approximately 50% (page 145).  Arai et al. further teaches that reductions in remnant lipoprotein cholesterol (RemL-C), apolipoprotein B48 (ApoB48), and ApoCIII and increases in HDL were achieved (page 145).  Arai et al. specifically demonstrates that pemafibrate treatment in combination with statin decreased small and very small LDL-C and increased medium, small and very small HDL-C (Figure 2 page 148).  Arai et al. further demonstrates that the combination of statin and pemafibrate did not adversely affect kidney function as serum creatinine did not increase and eGFR did not decrease with treatment (page 149 Figure 3). 
Arai et al. specifically teaches treating patients with 0.2 mg twice per day (0.4 mg daily) for the treatment of atherogenic dyslipidemia wherein the patient has an initial eGFR of less than 90 mL/min/1.73 m2 and the eGFR does not further decrease throughout the duration of treatment (see page 149 Figure 3).
2 comprising administering to the patient about 0.4 mg/day (0.2 mg twice daily) of pemafibrate.
Claims 30 and 31 of the instant application are also anticipated since Arai specifically demonstrates treating dyslipidemia comprising administering to a patient 0.4 mg/day (0.2 mg twice daily) of pemafibrate or a pharmaceutically acceptable salt thereof, wherein the patient is renally impaired or non-renally impaired.


Claim Objections
Claims 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Claims 22, 23 and 29-31 are rejected.  Claims 2, 3, 5, 7, 9, 10, 12-16, 18 and 19 are canceled.  Claims 24-28 are objected.  Claims 1, 4, 6, 8, 11, 17, 20 and 21 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM